Citation Nr: 1730940	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for left shoulder impingement (non-dominant).  

3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to a compensable rating prior to March 16, 2015, in excess of 10 percent from March 16, 2015, forward, and in excess of 40 percent from January 13, 2016, forward, for sciatic radiculopathy of the left lower extremity.

5.  Entitlement to a compensable rating prior to January 13, 2016, and in excess of 40 percent thereafter, for sciatic radiculopathy of the right lower extremity. 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 21, 2012.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 21, 2012, forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 2006, with additional four months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The February 2009 rating decision, in relevant part, denied higher ratings for the low back and the left knee.  The Board previously considered these issues first in September 2013, when it denied a higher rating for the left knee and remanded the issue of a higher rating for the low back for additional development.  

The November 2013 rating decision, in relevant part, granted service connection for PTSD, with an initial rating of 30 percent from August 21, 2012, forward; denied higher ratings for left shoulder impingement and right knee osteoarthritis; and denied service connection for bilateral hearing loss.  In December 2013, the Veteran appealed these decisions, including the rating assigned for PTSD.  Then, in his March 2015 substantive appeal, he requested a Board hearing for these five issues.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript is of record. 

In July 2016, the Board granted service connection for tinnitus, denied a higher rating for the low back, granted a higher rating of 50 percent for PTSD (including a temporary total disability rating due to hospitalization) and remanded the issues of a rating higher than 50 percent for PTSD, higher ratings for the left shoulder and right knee, a separate rating for a bilateral lower extremity neurological disability, service connection for hearing loss, and a TDIU, for additional evidentiary development.

Thereafter, an August 2016 rating decision granted service connection for bilateral sciatic radiculopathy of the lower extremities.  Regarding the left lower extremity, the RO assigned a rating of 10 percent, effective March 16, 2015, and a rating of 40 percent, effective January 13, 2016.  For the right lower extremity, the RO assigned a rating of 40 percent effective January 13, 2016, forward.  This was not a full grant of the benefit sought.  As such, this issue continues to be on appeal.
 
As noted in the July 2016 Board decision/remand, a claim for a TDIU is already under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability, in this case, the service-connected back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU prior to August 21, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.

2.  The weight of the evidence shows that throughout the rating period on appeal the Veteran's service-connected left shoulder disability has been manifested by limitation of motion of the shoulder midway between side and shoulder level, but not by limitation of motion to 25 degrees from the side.

3.  The weight of the evidence shows that throughout the rating period on appeal the Veteran's service-connected right knee disability has been manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.

4.  For the period prior to March 16, 2015, the evidence shows that the Veteran's left sciatic radiculopathy manifested as mild incomplete paralysis; from March 16, 2015 onward there has been no showing of worse than moderately severe incomplete paralysis.

5.  For the period prior to January 13, 2016, the evidence shows that the Veteran's right sciatic radiculopathy manifested as mild incomplete paralysis; from March 16, 2015 onward there has been no showing of worse than moderately severe incomplete paralysis.

6.  The weight of the evidence supports a finding that the Veteran's bilateral hearing loss is related to military noise exposure in service.

7.  From August 21, 2012, forward, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 20 percent for left shoulder impingement (non-dominant) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (& Plate I), DCs 5003, 5200-5203 (2016).

3.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5226-5263 (2016).

4.  For the period prior to March 16, 2015, the criteria for a rating of 10 percent, but no higher, for left sciatic radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.71a, DC 8520 (2016).

5.  For the period from March 16, 2015, the criteria for a rating in excess of 10 percent for left sciatic radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.71a, DC 8520 (2016).

6.  For the period from January 13, 2016, the criteria for a rating in excess of 40 percent for left sciatic radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.71a, DC 8520 (2016).

7.  For the period prior to January 13, 2016, the criteria for a rating of 10 percent, but no higher, for right sciatic radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.71a, DC 8520 (2016).

8.  For the period from January 13, 2016, the criteria for a rating in excess of 40 percent for right sciatic radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.71a, DC 8520 (2016).

9.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 1153 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016). 

10.  The criteria for an award of TDIU on a schedular basis have been met from August 21, 2012, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in December 2008 and June 2013, prior to the relevant rating decisions.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Pursuant to the July 2016 Board remand, VA provided VA examinations in August 2016 to determine the severity of the Veteran's service connection disabilities.  There is no argument or indication that these examinations, or prior ones, are inadequate or that their findings do not reflect the current severity of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

      1.  PTSD

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

Service connection for PTSD was established in the November 2013 rating decision, which assigned an initial rating of 30 percent, effective August 21, 2012.  The Veteran appealed the rating assigned.  As a result of the July 2016 Board decision, the Veteran's PTSD is currently rated as 50 percent disabling.  He is also in receipt of a temporary total disability rating due to hospitalization from November 27, 2012, to January 31, 2013.  See August 2016 rating decision.  As such, the Board will focus on whether the Veteran is entitled to a rating higher than 50 percent prior to November 27, 2012, and from February 1, 2013, forward.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A July 2013 VA examination reflects symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he retired in 2006 and, after his retirement, worked as an instructor for BAE for about three or four years, but had not worked since then.  He reported that he had three children from his first marriage and that he periodically saw his grandchildren.

VA records show that the Veteran received treatment for his mental health disability during the appeal period.  See CAPRI records, received November 12, 2013 (in Virtual VA).  In June 2012, the Veteran reported increased symptoms of anxiety and depression, and sleep difficulties.  He was constantly feeling on edge, and had increased anger and irritability.  He stated that symptoms had become so distressing that he had to quit his job one month earlier.  In August 2012, he reported sleep difficulties, anger (easily triggered), verbal outbursts toward his wife and friends, anhedonia, social isolation, inability to concentrate, and occasional changes in appetite.  He further reported that it was difficult to be around others, that he felt as if someone was out to harm him and that he must remain on constant guard.  He endorsed shortness of breath when in public, but denied other symptoms of panic attacks.  He denied suicidal ideation and described his wife as his reason for living.  He also denied psychotic symptoms.  He lived with his wife of 25 years, had three grown-up children, with whom he maintained fair contacts.  He reported having worked as a military instructor, but had quit three months earlier due to mental health.  

In September 2012, the Veteran was scheduled for admission into a posttraumatic stress residential rehabilitation treatment program.  He was admitted on November 27, 2012.  At the time of admission, he reported suffering from intrusive thoughts, nightmares, hypervigilance, irritability, and avoidance both social and of triggers.  He also reported anxiety, insomnia, anhedonia, and occasional bouts of depression.  He denied suicidal ideation, as well as psychotic or manic symptoms.  The Veteran was discharged on January 22, 2013.  Shortly prior to discharge, his self-reported measures showed minimal improvement in both depression and PTSD symptoms.  The Veteran acknowledged that he continued to struggle with depressed mood.  Nevertheless, he noted particular improvement with communication.  Id.

In February 2013, the Veteran reported isolation and irritability, sad mood, anhedonia, poor appetite, poor concentration and lethargy, thoughts of harming himself (but denied intent or plan), and anger issues (manifested as yelling).  He denied suicidal ideation or becoming physical with family or others.  In April 2013, he reported three to four hours of sleep, nightmares, intrusive memories and flashbacks, anxiety in social/crowded situations, panic attacks, hyperarousal, depression, irritability, and emotional distancing.  In August 2013, he reported that he was still having outbursts.  In May 2014, he reported increased symptoms after an active shooter event in Fort Hood.  He stated that he rarely left his home and had observed an increase in his irritability.  His wife expressed concern about his inactivity.  In October 2014, he reported being concerned about his anger and potential to "go off" on people, so he elects to stay home.  Subsequent VA treatment records show continued group therapy and psychological treatment.  Id.; see also VA treatment records, received February 17, 2015 (in VBMS).

At the April 2016 Board hearing, the Veteran stated that he did not like being around people and that he isolates himself.  He rarely accompanied his wife to the store; when he did, he waits for her in the car.  He indicated that his anxiety and irritability had worsened.  His spouse testified that she takes care of things around the house.  She stated that the Veteran is always irritable, that it is hard for her to have conversations with him, and that this aspect had worsened.  She added that when their children and grandchildren visit, the Veteran stays in his room.  The spouse also described symptoms of hypervigilance.  The Veteran stated that his social circle is limited to family members.  He also reported concentration issues.

A September 2016 VA examination report shows a finding of occupational and social impairment with reduced reliability and productivity.  As noted by the examiner, the Veteran was still married to his wife of 28 years.  He described her as his best friend and stated that they argued once a week.  He reported being very satisfied with his relationship.  The Veteran was unemployed.  He reported current treatment (group therapy and psychotropic medication) through the VA system.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty in establishing and maintaining effective work and social relationships.  

Objectively, the examiner noted that the Veteran had proper attire, had adequate hygiene and grooming, exhibited no overt signs of psychomotor agitation, was alert and oriented to person, place, time, and situation, and was able to understand the nature and purpose of the evaluation.  He was calm and cooperative throughout the interview. Volume, rate, rhythm, and tone of speech were within normal limits, and no articulation deficits were observed.  His eye contact was good.  He was attentive, and rapport, sufficient for the purposes of this examination, was established and maintained.  No significant difficulties with concentration were noted.  He reported mild memory problems.  The Veteran estimated his intellectual ability to be average.  Based on his vocabulary, grammar, and educational history, it was estimated that his intellectual functioning is in the average range.  The Veteran reported his mood as "tired and down" and described his general mental state as more depressed.  His affect was euthymic.  He reported experiencing anhedonia (a loss of interest in previously pleasurable activities) and social isolation.  He denied current thoughts of harming himself or others.  The Veteran described his sleep as poor, and reported that his primary sleep disturbance was difficulty falling asleep.  He reported getting 4 hours of sleep on average.  He further indicated that his appetite was more than usual and denied recent weight changes.  His energy level had decreased.  His thought processes were organized, logical, coherent, and sequential.  Thought processes were neither excessively slow nor fast.  His thought content was goal-directed and consistently appropriate to topics of conversation, and he exhibited no loss of reality contact.  He denied experiencing hallucinations in any modality, and no perceptual disturbances were noted.  No perseverative, bizarre, or delusional ideation was observed during the course of this examination.  He exhibited a somewhat negative self-image and described himself as angry, moody, and prone to being alone.  The Veteran had good insight into his mental health.  In sum, the examiner opined that the Veteran's functional impairment had slightly worsened.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the relevant time period.  A higher rating, therefore, is not warranted.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal ideation.  While the Veteran expressed some disturbances of motivation and mood, to include anxiety, irritability, and hypervigilance, such symptoms suggest a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  Moreover, the evidence indicates that the Veteran has a good relationship with his wife of many years, notwithstanding their arguments.  The Veteran has also indicated that he has a good relationship with his children.  It is acknowledged that he tends to isolate and often will be in his room when family visit; however, this symptomatology is deemed contemplated by the 50 percent evaluation already in effect.  Overall, the Veteran's social universe is indeed limited by his PTSD but nevertheless the weight of the evidence fails to show an inability to maintain effective relationships as would be commensurate with the next-higher 70 percent rating.

In view of the above, his social impairment is deemed contemplated by criteria for a 50 percent rating.

In sum, the preponderance of the evidence is against a rating higher than 50 percent for any part of the appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.





      2.  Left Shoulder

The Veteran raised the issue of a higher rating for his service-connected left shoulder in an August 2012 claim.  His left shoulder is currently rated as 20 percent disabling under DC 5003-5201.  The Board notes that the Veteran is right-handed.

The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead.  38 C.F.R. § 4.71, Plate I (2015).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  

Under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm; 40 percent for the major arm.  Id. In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I. 

Ankylosis of the scapulohumeral articulation is addressed under DC 5200 and other impairment of the humerus is covered under DC 5202.  38 C.F.R. § 4.71a.  Finally, impairment of the scapula is addressed under DC 5203.  Id. However, the record does not show such DCs are relevant for the Veteran's left shoulder disability. 

Degenerative arthritis is rated under DC 5003.  Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

A July 2013 VA examination report (in Virtual VA) shows a diagnosis of left shoulder degenerative arthritis.  The Veteran reported daily pain in the shoulder and when lifting the arm.  He did not report flare-ups.  Range of motion for the left shoulder showed flexion to 70 degrees (normal 180 degrees), abduction to 70 degrees (normal 180 degrees), external rotation to 20 degrees (normal 90 degrees), and internal rotation to 20 degrees (normal 90 degrees).  In contrast, range of motion for the right shoulder was flexion to 90 degrees, abduction to 80 degrees, external rotation to 20 degrees, and internal rotation to 50 degrees.  Functional impairment for the left shoulder was described as less movement than normal and pain on movement.  The examiner indicated that pain made it difficult for the Veteran to perform physical activity when the joint is used repeatedly over time.  The examiner, however, could not determine the degree of range of motion loss without resorting to mere speculation.  Muscle strength was normal.  There was no ankylosis.  Regarding functional impact, it was noted that the Veteran was limited to lifting five pounds overhead.  The examiner noted that the left shoulder had progressed to degenerative arthritis.

At the April 2016 Board hearing, the Veteran reported that he experienced pain every time that he tried to reach the top of his head with his left arm.  He added that putting things on a shelf that is at shoulder level was practically impossible and that he had very little range of motion from his side with the left arm, due to his pain.  He indicated that his arm shakes when he lifts something (for example, a bottle of water) with his hand.  He also reported weakness and fatigue in his left shoulder.  Last, he stated that his left shoulder disability affects his sleep, as he can only sleep on his right side.  Based on these reports, the Board remanded for a new VA examination.

A September 2016 VA examination report shows a diagnosis of left shoulder impingement.  The Veteran reported a cramp-like discomfort in his left forearm, intermittently during the day, but also at night.  At times, he had sharp pain in the left distal forearm near wrist.  Several times a week he experienced a worsening of the sharp left shoulder pain and forearm pain, which lasted for up to 24 hours.  Otherwise, the Veteran denied any flare-ups.  Range of motion for the left shoulder showed flexion to 70 degrees (normal 180 degrees), abduction to 75 degrees (normal 180 degrees), external rotation to 30 degrees (normal 90 degrees), and internal rotation to 70 degrees (normal 90 degrees).  In contrast, range of motion for the right shoulder was flexion to 80 degrees, abduction to 85 degrees, external rotation to 30 degrees, and internal rotation to 70 degrees.  There was restricted mobility due to pain, but no pain with weight bearing.  There was no additional functional loss after repetitive use.  As to functional impairment due to pain with repeated use over time, the examiner could not determine the degree of range of motion loss without resorting to mere speculation.  Muscle strength was 4/5, indicating active movement against some resistance.  There was no ankylosis.  Functional impact was described as a limited ability to reach and lift above the shoulder level.  The examiner noted that there was evidence of suboptimal efforts for movement of both shoulders.

As already stated, the Veteran is in receipt of a rating of 20 percent under DC 5201.  To warrant the next available rating of 30 percent, the evidence would need to show arm motion limited to 25 degrees from the side for the minor arm.  There is no evidence that the Veteran's left shoulder disability manifests as such.  Rather, two VA examinations show left arm flexion and abduction limited to 70 degrees.  These objective findings show limitation of the shoulder midway between side and shoulder level for the minor arm, and as such most nearly approximate the criteria for a 20 percent rating under DC 5201.

The Board acknowledges the Veteran's reports of flare-ups and additional functional loss after repetitive use.   There is, however, no objective evidence that the Veteran had any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing or that his flare-ups resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  

Here, two VA examiners concluded that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused over a period of time or during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, to include seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the weight of the evidence does not support a higher rating under DC 5201.  Further, there is no evidence of symptoms or diagnoses that would warrant a higher or separate rating under any other diagnostic code related to the shoulder and arm.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

      3.  Right Knee

The Veteran raised the issue of a higher rating for his service-connected right knee in an August 2012 claim.  His right knee osteoarthritis is currently rated as 10 percent disabling under DC 5024-5260.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion.  38 C.F.R. § 4.71a.  

DC 5024 provides that tenosynovitis is to be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  Higher ratings of 20 to 30 percent are available for more limited degrees of flexion.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent under this code, extension must be limited to 10 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension.  38 C.F.R. § 4.71a. 

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004). 

Alternatively, where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998). 

Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14. 

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Turning to the evidence of record, a May 2012 VA examination shows a diagnosis of right knee strain and mild osteoarthritis.  The Veteran reported that he has pain on standing for 30 minutes to an hour.  He reported flare-ups in the form of pain, which occur 60 times per year and last one hour.  The Veteran reported working through his flare-ups.  Range of motion for the right knee was flexion to 110 degrees (normal 140 degrees), with no objective evidence of painful motion.  There was no limitation of extension or painful motion on extension.  Left knee flexion was also to 110 degrees.  The Board notes that the Veteran is also service-connected for his left knee.  There was no additional loss of range of motion after repetitive-use testing.  Muscle strength was normal.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation or any other condition.  The examiner stated that the Veteran's right knee did not impact his ability to work.

A July 2013 VA examination report (in Virtual VA) shows a diagnosis of right knee osteoarthritis.  There was no report of flare-ups.  Range of motion for the right knee was flexion to 90 degrees.  There was no limitation of extension or painful motion on extension.  Left knee flexion was also 90 degrees.  The Veteran did not have additional loss of range of motion after repetitive-use testing.  Functional loss consisted of less movement than normal and pain on movement.  It was noted that pain made it difficult to perform physical activity when the joint is used repetitively over time.  The examiner, however, could not determine degree of range of motion loss without resorting to mere speculation.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation or any other condition.  Functional impact was described as a limited ability to stand and walk for long periods of time.

At the April 2016 Board hearing, the Veteran reported constant pain and swelling in his right knee.  He also reported flare-ups after 10 to 30 minutes of walking or standing.  Further, he reported buckling in his right knee, causing him fall on at least three occasions.  He added that knee instability has become a bigger issue over time.  Finally, he indicated that going up or down stairs is more or less out of the question.  The Veteran's testimony suggested that his right knee disability has worsened since the July 2013 VA examination.  Based on these reports, when last before the Board the issue was remanded for a new VA examination.

An August 2016 VA examination report shows right knee flexion to 100 degrees, with pain.  In contrast left knee flexion was to 70 degrees.  Functional loss of the right knee was described as an inability to squat.  There was no limitation of extension, but there was painful motion.  There was also evidence of pain with weight bearing, also moderate tenderness to palpation.  There was no additional functional or range of motion loss after repetitive-use testing.  The examiner was unable to determine whether there was additional functional loss due to pain after repeated use without resort to mere speculation.  No flare-ups were reported.  Additional factors contributing to disability were described as swelling, disturbance of locomotion, and interference with standing.  There was no ankylosis, history of recurrent subluxation, or history of lateral instability.  Joint stability testing was normal.  Functional impact for both knees was described as an inability to run, jump or squat, walk without assistive device, or stand for more than 20 minutes.

As stated above, the Veteran's right knee is rated as 10 percent disabling under DC 5260.  To warrant a rating higher than 10 percent under DC 5250, the disability must be manifested by leg flexion limited to 30 degrees or less.  Here, the evidence shows limitation of flexion of no less than 70 degrees for both knees.  The Board acknowledges the Veteran's reports of flare-ups and additional functional loss after repetitive use.   There is, however, no objective evidence that the Veteran had any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing or that his flare-ups resulted in any further limitation of motion.  In this regard, the Board acknowledges Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time; and if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups.  

Here, two VA examiners concluded that it would involve speculation to provide specific findings regarding the degree of any additional functional limitation caused over a period of time or during a period of flare-up; while not expressly stated, the Board interprets this comment to mean that it would be speculative because the examiner had not been able to witness the actual flare-ups.  It does not appear that additional development, to include seeking an addendum opinion from the same examiner or another individual would yield any useful information; it would seemingly remain speculative to comment on the severity of symptoms during an unobserved period of flare up.  Thus, additional development would likely only serve to delay the adjudication of the claim and provide no meaningful benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As such, the evidence does not support a higher rating under DC 5260.  Also, a separate rating under DC 5261 is not warranted, as there is no evidence of limitation of extension.

The Veteran also reported buckling in his right knee, causing him fall on at least three occasions, adding that knee instability has become a bigger issue over time.  The medical evidence, unfortunately, fails to corroborate the Veteran's statement.  Rather, all VA examinations show normal knee stability, with no history or signs of instability or subluxation.  These objective findings are more probative than the Veteran's assertion that his knees are unstable.  The objective evidence contradicts this assertion.  Therefore, a separate rating for instability under DC 5257 is not warranted.  

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the service-connected right knee disability.  Moreover, the Veteran's knee symptoms, specifically, his joint pain on motion and associated functional limitations, are contemplated by the currently assigned rating of 10 percent for painful motion.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

In sum, the preponderance of the evidence is against any other higher or separate rating during the entire appeal period.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

      4.  Sciatic Radiculopathy

The July 2016 Board decision adjudicated the issue of a higher rating for the back but remanded the issue of a separate rating for neurological abnormalities.  Subsequently, service connection was established for bilateral sciatic radiculopathy, as secondary to the Veteran's service-connected back disability.  See August 2016 rating decision.  

As explained in the July 2016 Board decision, the issue of a separate rating for a bilateral lower extremity neurological disability is under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for the back.  The claim for the back was received in November 2008.  Accordingly, the rating period for the Veteran's bilateral sciatic radiculopathy begins with the November 2008 claim.  The August 2016 rating decision, however, granted service connection for sciatic radiculopathy effective March 16, 2016, for the left lower extremity, and effective January 13, 2016, for the right lower extremity.

In view of the above, the Board will consider entitlement to compensable ratings prior to March 16, 2016, for the left lower extremity, and prior to January 13, 2016, for the right lower extremity.

The Veteran's left sciatic radiculopathy is currently rated as 10 percent disabling, from March 16, 2015, forward, and as 40 percent disabling from January 13, 2016, forward.  His right sciatic radiculopathy is rated as 40 percent disabling from January 13, 2016, forward.

The Veteran's radiculopathy is rated under DC 8520, for paralysis of the sciatic nerve.  DC 8520 provides ratings of 10 percent for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, with marked muscular atrophy, and 100 percent for complete paralysis.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

 The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe'" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A December 2008 VA examination report shows that the Veteran reported low back pain with radiation into the mid and upper back and both hips and legs.  Otherwise, the examination report is silent for radiculopathy.  A October 2010 VA examination show that the Veteran reported radiating pain into buttocks and thighs, pain described as sharp and as similar to a stab wound.  On examination, nerves were not found to be affected.  An April 2014 VA examination shows that the Veteran denied radiation into the lower extremities, but did report locally diffuse tenderness.  The examiner indicated that the Veteran did not have radicular pain or any other sign or symptom of radiculopathy.

In contrast, private treatment records show a diagnosis of radiculopathy.  Specifically, a January 2008 private treatment note shows a diagnosis of radiculopathy, based on an MRI that showed a disk bulge with nerve impingement to the left at S1.  See also private treatment from February 2009, February 2010, and June 2014.  Further, a February 2012 private treatment note shows a diagnosis of possible radiculopathy L5-S1 on the right side.  Similarly, a January 2016 letter from a private provider (received February 2016) notes a diagnosis of lumbar spondylosis, with L5-S1 bilateral radiculopathy.  See also private treatment notes from March 2015 and June 2015.  

Based on the above, and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected bilateral sciatic radiculopathy has manifested during the entire appeal period.

            a.  Left Extremity

For the period prior to March 16, 2015, the Board finds that a rating of 10 percent, is warranted for the Veteran's left sciatic radiculopathy, as the evidence shows complaints of radiating pain and a diagnosis of radiculopathy.

For the period prior to January 13, 2016, there is no indication that the Veteran's radiculopathy was more than mild in severity.  As such, a rating higher than 10 percent is not warranted.

For the period from January 13, 2016, forward, there is no indication that the Veteran's radiculopathy was more than moderately severe in severity.  As such, a rating higher than 40 percent is not warranted.

            b.  Right Extremity

For the period prior to January 13, 2016, the Board finds that a rating of 10 percent, is warranted for the Veteran's right sciatic radiculopathy, as the evidence shows complaints of radiating pain and a diagnosis of radiculopathy.  There is, however, no indication that the Veteran's radiculopathy was more than mild in severity.  As such, a rating higher than 10 percent is not warranted during this period.

For the period from January 13, 2016, forward, there is no indication that the Veteran's radiculopathy was more than moderately severe in severity.  As such, a rating higher than 40 percent is not warranted.

In making the above determinations, the Board has considered the medical evidence of record.  This evidence, which consists mainly of private treatment records, shows ongoing treatment for radiculopathy.  Unfortunately, these records do not explicitly address, and therefore provide little insight into, the severity of the Veteran's symptoms.  As such, the Board has mainly relied in the relevant VA examinations.

In sum, a rating of 10 percent is granted for left sciatic radiculopathy prior to March 16, 2015, and for right sciatic radiculopathy prior to January 13, 2016.  Otherwise, the evidence fails to support higher ratings at any other point of the rating period.

Service Connection for Bilateral Hearing Loss 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran seeks service connection for bilateral hearing loss.  See August 2012 claim.  A July 2013 VA examination (in Virtual VA) shows a diagnosis of sensorineural hearing loss for both ears and audiometric findings that meet the criteria for a VA disability for VA purposes.  38 C.F.R. § 3.385.

At his April 2016 Board hearing, the Veteran reported exposure to hazardous equipment, engine, and arms noise.  This report is consistent with his military occupational specialty of Bradley linebacker crewmember.  See DD Form 214.  As such, hazardous noise exposure is conceded.  The Veteran also testified that he noticed hearing loss in service, especially after a gunnery or maintenance series.

In its July 2016 remand, the Board determined that a November 2013 VA opinion was inadequate because it did not consider the Veteran's lay statements about symptoms and noise exposure in service.  Similarly, the examiner did not discuss the multiple audiograms in service.  The Veteran's representative contends that these audiograms show significant threshold shifts.  See April 2014 appellate brief; April 2016 Board hearing transcript at 25.  

The Veteran underwent a second VA examination in August 2016.  The VA examiner opined that the Veteran's left ear hearing loss was as likely as not related to military noise exposure.  The examiner noted that service treatment records showed a significant threshold shift at the 4000 Hz frequency.  Based on this evidence, the Board finds that service connection for left ear hearing loss has been established.

In contrast, the August 2016 VA examiner opined that the Veteran's right ear hearing loss was less likely than not related military noise exposure.  In support of her conclusion, the examiner cited the absence of evidence of a significant threshold shift between enlistment and separation.

The VA examiner noted the Veteran's reports of military noise exposure in her report and the Board accepts these observations as evidence that the examiner considered them.  The examiner, however, did not show adequate consideration of the multiple audiograms in the service treatment records, as requested by the Board in its remand.  In this regard, the August 2016 VA opinion remains inadequate.

As already stated, the Board has concluded that the Veteran's left ear hearing loss is related to military noise exposure.  It follows that whatever caused the increase in his left ear hearing loss disability during service would have also affected his right ear given that there is no indication that his two ears were exposed to different environments.  Under the facts of this case, the Board finds that it has reasonable doubt as to whether his current right ear hearing loss was caused by his active service.  As it must, the Board resolves this reasonable doubt in the Veteran's favor. Therefore, service connection for right ear hearing loss has been established.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, bilateral plantar fasciitis with right foot bone spur, bilateral sciatic radiculopathy, low back strain, total left knee replacement, left shoulder impingement, right knee osteoarthritis, pseudofolliculitis barbae, tinnitus, residual scar from left knee surgery, bilateral dermatophytosis of nails of feet, residuals of right middle finger surgery, and, as a result of this decision, bilateral hearing loss.  The Veteran's combined rating is currently 100 percent.  The Board, however, notes that there are parts of the appeal period during which the Veteran's combined rating has been less than 100 percent.

A 100 percent schedular rating is a higher benefit than TDIU.  Thus, the TDIU claim is moot for any period in which the Veteran's combined rating is 100 percent disabling.  The Veteran's combined rating during the appeal period is as follows:

50 percent from November 26, 2008
100 percent from January 19, 2010
50 percent from April 1, 2010
60 percent from October 1, 2010
80 percent from August 21, 2012
100 percent from November 27, 2012
80 percent from February 1, 2013
100 percent from June 22, 2015

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis from August 21, 2012, forward.  38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran worked as an instructor from 2006 to 2012.  See May 2016 TDIU claim.  The evidence also establishes that this work was military in nature and involved the operation of military vehicles.  The Veteran reported a high school education.  He last worked full time on January 4, 2012.  Id.

The evidence shows that the Veteran cannot run, jump, squat, walk without a cane or a walker, or stand for more than 20 minutes, due to his service-connected knee and foot disabilities.  He cannot due tasks that require movement of the back, such as bending to pick up things from the floor or prolonged sitting.  He has limited left shoulder mobility, which limits his capacity to reach and lift above his shoulder.  See VA examinations from July 2016 and August 2016.  VA treatment records show that the Veteran reported having quit his job as a military instructor due to mental health issues.  See CAPRI records, received November 12, 2013 (in Virtual VA).  A January 2016 letter from a private treating provider indicates that the Veteran's functional capacity is quite limited due to his back, sciatic, and knee disabilities.  

Based on the above, and resolving any doubt in favor of the Veteran, the Board finds that, from August 21, 2012, forward, the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that the Veteran's service-connected disabilities, particularly his back, sciatic, and knee disabilities, clearly limit his ability to do physical work.  In addition, his back disability limits his ability to sit for long periods, which would limit his ability to do sedentary work.  Similarly, his PTSD has been found to result in reduced reliability and productivity.  As stated above, the Veteran has a high school education and worked as a military instructor.  Assuming that the Veteran could do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted from August 21, 2012, for the periods in which the Veteran's combined rating was less than 100 percent.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for left shoulder impingement (non-dominant) is denied.

A rating in excess of 10 percent for right knee osteoarthritis is denied.

For the period prior to March 16, 2015, a rating of 10 percent for left sciatic radiculopathy is granted.

For the period prior to January 13, 2016, a rating of 10 percent for right sciatic radiculopathy is granted.

Service connection for bilateral hearing loss is granted.

Entitlement to a TDIU is granted from August 21, 2012, forward, for the periods in which the Veteran's combined rating was less than 100 percent.


REMAND

As stated above, the Board has granted entitlement to a TDIU on a schedular basis from August 21, 2012, forward.  On that date, the Veteran met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).

There is, however, evidence of a brief period of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  As noted above, the Veteran reported last working full-time in January 4, 2012.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to August 21, 2012.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of a TDIU prior to August 21, 2012, i.e., an opinion as to whether his service-connected disabilities preclude him from securing and following gainful employment.

2.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


